Specification
The Applicant has amended the specification to “correct typographical and grammatical errors and to provide a correct and accurate description of certain embodiments of the disclosure as originally disclosed.” The Examiner acknowledges and accepts these changes.

Drawings
The Applicant has requested reconsideration of the objection to the drawings FIGS. 3 and 5 because “the features depicted and referenced in Figures 3 and 5, when printed out, are readily distinguishable visually (e.g., between the location of the VT and the lesion).” Upon reconsideration of the drawings FIGS. 3 and 5, the Examiner agrees. Therefore, the objections to the drawings are withdrawn.

Reasons for Allowance
Claims 1-11, 13, 14, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the response filed January 31, 2022, the Applicant amended the claims by moving the limitations of dependent claims 12, 15, and 24 up to their respective independent claims. The limitations of claims 12, 15, and 24 were previously rejected under 35 USC 103(a) as being disclosed by Sawyer (US 2005/0041843). The Applicant respectfully argued that Sawyer does not disclose “wherein the feedback and evaluation information includes healthy tissue damaged” (of claims 12 and 24), and also does not disclose “a number of simulated ablations performed and a duration of the procedure” (of claim 15). The Examiner agrees with these arguments, and accordingly withdraws the 35 USC 103(a) rejections of claims 12, 15, and 24 (now canceled and integrated into respective independent claims 1, 13, and 17).
The Applicant’s amendments to the claims renders all of the pending claims, as amended, allowable over the prior art of record. The closest cited prior art of record is Savitsky (US 2008/0187896). However, Savitsky fails to teach or render obvious at least the limitations “wherein the feedback and evaluation information includes healthy tissue damaged” (of amended claims 1 and 17), and “provide feedback on a number of simulated ablations performed, [and] a duration of the procedure” (of amended claim 13). Furthermore, no prior art references were found that alone or in combination would teach or render obvious at least these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715            

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715